Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 26-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/27/2022.
The examiner did not find the argument that “an outside visitor” could be a car full of people convincing for a rejoinder as claim 26 still assigns “wherein the outside visitor comprises a first outside visitor” and then has a second outside visitor, they still seem to be intended to be identified separately and the species still appear mutually exclusive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-17, 19, 21, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. US 2015/0156031.
Fadell discloses:
13. A method for using a doorbell system to detect a presence of an outside visitor and a presence of an inside visitor, the doorbell system comprising a doorbell having a housing, a speaker, a microphone, a camera, a diagnostic light, a power indicator light, a motion detector, and a button, wherein the button is configurable to enable the outside visitor to sound a chime, (Fig. 1 & 8: smart doorbell 106; 0323-30) the method comprising: detecting, by the doorbell system, the presence of the outside visitor while the outside visitor is located outside a building to which the doorbell is attached, wherein the building comprises a door having a lock configured to fasten the door to inhibit unauthorized entry into the building (0355: when a visitor is detected at step 2002, smart environment 100 may be operative to lock any unlocked entry ways to structure 150 (e.g., by locking smart doorknob 122) to increase the security of environment 100); and in response to detecting the presence of the outside visitor, detecting, by the doorbell system, the presence of the inside visitor while the inside visitor is located inside of the building (0058: if when inside the home, the occupant receives notice from the smart doorbell 106 that a trusted neighbor is approaching the door, the occupant can use the mobile device 166 to unlock the door so the neighbor can let himself or herself in; 0126: the occupants of a home (e.g., the individuals who live in or frequently visit the home) register their respective mobile devices 166 as being associated with the home, and the central server or cloud-computing system 164 tracks the occupants' movement inside and outside of the home based on occupant-location data received from the mobile devices 166. The central server or cloud-computing system 164 uses this tracking information to make inferences regarding the current and future occupancy of the home and/or rooms, and to control the network-connected smart devices inside the home in a corresponding manner; 0170: the approaching individual's name and/or status as being a neighbor may be announced, a video of him approaching may be displayed, and/or his image (such as a photograph taken from his social networking account) may be displayed inside the smart-home environment; 0303: central server or cloud-computing system 164 can infer that the occupant is inside the home. Further, the room-location of the occupants can be determined.; 0306; while detecting an inside visitor in response to detecting an outside visitor is does not appear to be explicitly stated by the art it would be obvious as the system can detect inside and outside individuals and has a displaying of approaching outside individual inside the smart home).

14. The method of Claim 13, further comprising: determining, by the doorbell system, whether the outside visitor is a first resident, first known guest, or first unknown guest; and determining, by the doorbell system, whether the inside visitor is a second resident, second known guest, or second unknown guest, wherein the first resident or second resident is authorized access to the building any time of day, wherein the first known guest or second known guest is authorized access to the building at a predetermined time of day, and wherein the first unknown guest or second unknown guest is not authorized access to the building (0125; 0321-30; 0505).

15. The method of Claim 14, in response to determining, by the doorbell system, the outside visitor is the first resident and the inside visitor is the second known guest or second unknown guest, the method further comprising actuating, by the doorbell system, at least one selected appliance from an appliance record associated with the outside visitor (0299; 0309).

16. The method of Claim 14, in response to determining the outside visitor is the first resident and the inside visitor is the second resident, the method further comprising: determining, by the doorbell system, whether a first appliance record associated with the outside visitor is ranked higher than a second appliance record associated with the inside visitor (0309); and in response to determining the first appliance record associated with the outside visitor is ranked higher than the second appliance record associated with the inside visitor, actuating, by the doorbell system, at least one appliance from the first appliance record (0309).

17. The method of Claim 14, wherein a first appliance record is associated with the outside visitor and a second appliance record is associated with the inside visitor, and wherein in response to determining the outside visitor is the first resident and the inside visitor is the second resident (0092: along with rules-based inference engines or artificial intelligence techniques that draw useful conclusions from the sensed information (e.g., if there is only a single occupant present in the home, then that is the person whose immediate space should be kept at a comfortable temperature, and the selection of the desired comfortable temperature should correspond to that occupant's particular stored profile); 0309: family members identified), the method further comprising: determining, by the doorbell system, whether a first appliance of the first appliance record is not defined in the second appliance record (0307: if either or both Husband 1718 and Child 1722 are home, rooms associated with Wife can be pre-heated or cooled to Wife's desired temperature, while other rooms are set to temperatures based the preferences of Husband 1718 and/or Child 1722. Rooms associated with Wife can be inferred by the central server or cloud-computing system 164 based on historical occupancy and usage data, as well as based on a set of rules provided by the occupants (see below)); in response to determining the first appliance of the first appliance record is not defined in the second appliance record, actuating, by the doorbell system, the first appliance (0092; 0132; 0307; 0262; user profile and occupants preferences could create this scenario); determining, by the doorbell system, whether a second appliance of the first appliance record is defined in the second appliance record (0092; 0132; 0309; 0077; 0262; user profile and occupants preferences could create this scenario); in response to determining the second appliance of the first appliance record is defined in the second appliance record, determining, by the doorbell system, whether the second appliance is de-energized (0092; 0170; 0057; 0138; 0262); and in response to determining the second appliance is de-energized, actuating, by the doorbell system, the second appliance (0092; 0138; 0262).


19. The method of Claim 17, wherein the first appliance record includes at least a first predetermined appliance setting, and wherein in response to determining the second appliance is energized, the method further comprising: determining, by the doorbell system, whether the first appliance record is ranked higher than the second appliance record; and in response to determining the first appliance record is ranked higher than the second appliance record, configuring, by the doorbell system, the second appliance as per the first predetermined appliance setting (0307).

21.  The method of Claim 14, in response to determining the outside visitor is the first resident and the inside visitor is the second resident (0307), the method further comprising: determining, by the doorbell system, whether a first appliance record associated with the outside visitor is ranked equally with a second appliance record associated with the inside visitor (0299: the systems and methods identify conflicts in the preferences (e.g., preferred temperature settings) of the occupants of the home and resolves the conflicts based on prescribed or learned rules, such has giving priority to the preferences of some occupants; priority could be given equal weight amongst some occupants); and in response to determining the first appliance record associated with the outside visitor is ranked equally with the second appliance record associated with the inside visitor, comparing, by the doorbell system, the first appliance record and the second appliance record (0092; 0307-9).

22.  The method of Claim 21, in response to determining that the first appliance record associated with the outside visitor is ranked equally with the second appliance record associated with the inside visitor, the method comprising: determining, by the doorbell system, whether a first appliance of the first appliance record is not defined in the second appliance record; and in response to determining the first appliance of the first appliance record is not defined in the second appliance record, actuating, by the doorbell system, the first appliance (0307-9).

25.  The method of Claim 17, wherein the first appliance record includes at least a first predetermined appliance setting and the second appliance record includes at least a second predetermined appliance setting, and wherein in response to determining the second appliance is energized, the method further comprising: determining, by the doorbell system, whether the first predetermined appliance setting is ranked higher than the second predetermined appliance setting; and in response to determining the first predetermined appliance setting is ranked higher than the second predetermined appliance setting, configuring, by the doorbell system, the second appliance as per the second predetermined appliance setting (0092; 0307-9).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. US 2015/0156031 in view of Jordan et al. US 10356303
18. The method of Claim 17, 
Fadell does not explicitly disclose the following, however Jordan teaches wherein the first appliance record includes at least a first predetermined appliance setting, wherein the second appliance is a television, and wherein actuating, by the doorbell system, the second appliance comprises: energizing, by the doorbell system, the television; configuring, by the doorbell system, the television to receive a signal from a predetermined television channel as per the first predetermined appliance setting; and configuring, by the doorbell system, the television to a predetermined volume as per the first predetermined appliance setting (19:7-29).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to user may have certain device setting preferences for such activity (Jordan 19:7-29)
	
Allowable Subject Matter
Claims 23 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483